Citation Nr: 1144020	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-28 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a higher initial disability rating in excess of 10 percent for thoracic spine degenerative changes with lumbar strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1985 to June 1992, and from June 1992 to August 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted, in part, service connection for cervical spine degenerative arthritis and thoracic spine degenerative changes with lumbar strain, assigning a 10 percent total initial rating for both disabilities; and granted service connection and an initial noncompensable rating for bilateral plantar fasciitis.  During the pendency of this appeal, the Veteran relocated his residence.  Therefore, the RO in Salt Lake City, Utah, performed subsequent development.  

In the September 2008 substantive appeal to the Board, the Veteran specifically limited the issues on appeal to those of higher ratings for his respective cervical and thoracolumbar spine disabilities.  Therefore, as the Veteran did not file a timely substantive appeal regarding the claim for a higher initial rating for bilateral plantar fasciitis, that particular issue is not in appellate status and is not before the Board.  

In a September 2008 statement, the Veteran specifically indicated that he wanted a separate 10 percent disability rating for the service-connected cervical spine disability.  In a July 2010 rating decision, the Salt Lake City RO granted a separate 10 percent rating for cervical spine degenerative arthritis.  As the June 2010 rating decision fully satisfied the Veteran's request for a separate 10 percent rating for a cervical spine disability, and the Veteran did not appeal the July 2010 rating decision granting the separate 10 percent rating for a cervical spine disability, the issue of a higher initial rating for a cervical spine disability is not in appellate status and is not before the Board.  The only issue remaining on appeal is the issue of a higher initial rating for the thoracic spine disability.  The Veteran did not request a hearing before the Board.  


FINDING OF FACT

For entire initial rating period, the Veteran's thoracolumbar spine disability has not been manifested by symptomatology more nearly approximating forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or involvement of two or more major joints or two or more minor joint groups and with occasional incapacitating exacerbations.


CONCLUSION OF LAW

For the entire initial rating period under appeal, the criteria for a higher initial rating in excess of 10 percent for thoracic spine degenerative changes with lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5010, 5242 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, VCAA notice was provided to the Veteran in August 2006.  This notice satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information about disability ratings and effective dates required by Dingess.  

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's service, VA, and private treatment records to assist with the appeal.  In April 2007 and May 2010, VA provided the Veteran with a VA medical examination to determine the severity of the Veteran's thoracolumbar spine disability.  

The Veteran has asserted that the April 2007 examination is not adequate for rating purposes.  In a September 2008 statement, the Veteran asserted that the April 2007 medical examination report was inadequate because the examiner did not properly ask the Veteran about his activities of daily living, did not use a goinonmeter, did not measure the range of motion of the thoracolumbar spine, did not list any limitation of motion findings in the examination report, did not check for muscle spasm, and did not address additional limitation of joint function.  The Veteran also stated that the diagnostic and clinical testing was inadequate because the April 2007 examiner performed an X-ray examination.  The Veteran contended that the April 2007 examiner should have accomplished further evaluation of the disc and nerves.  In an August 2011 brief, the Veteran's representative stated that the April 2007 medical examination report was inadequate because it did not include any range of motion findings for the thoracolumbar spine.

The Board finds that the Veteran and the Veteran's representative's statements regarding the April 2007 medical examination report's inadequacies are unsupported by the facts of this case.  The Board notes that the April 2007 medical examination was written by a medical doctor who was fully qualified to provide the examination.  See Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007) (holding that medical examinations may be conducted by licensed healthcare professionals competent to provide diagnoses, statements, or opinions).  Despite the Veteran's and the Veteran's representatives assertions to the contrary, the April 2007 medical examination report contains complete range of motion findings for the thoracolumbar spine, to include findings regarding possible additional loss of motion of the thoracolumbar spine due to pain, weakness, fatigue, or incoordination.  The April 2007 medical examination report also contains neurological findings and adequate information regarding the Veteran's reports of everyday back pain with occasional flare-ups.  

As for the Veteran's contention that the April 2007 examiner failed to use a goinonmeter, the U.S. Court of Appeals for Veterans Claims (Court) has held that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  Ashley v. Derwinski, 
2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc. 272 U.S. 1, 14-15, 71 (1926)).  The presumption of regularity attaches to "all manner of VA processes and procedures."  See Woods v. Gober, 14 Vet. App. 214, 220 (2000).  Even though the April 2007 examiner was an outside contractor, the examiner was performing duties for VA, and VA is entitled to the presumption that the April 2007 examiner provided adequate measures of ranges of motion.  The Board notes that the Veteran has not offered any evidence to suggest that the April 2007 examiner failed to use a goinonmeter in compliance with regulations, or that there was any other irregularity in the range of motion measures.  The Board again notes that the April 2007 medical examination report contains complete range of motion findings, which is inconsistent with the Veteran's assertion that no such testing was conducted.  Also of note is the fact that the Veteran inconsistently states in his September 2008 statement both that range of motion was not measured and that the degree measured was not stated in the examination report.  As the April 2007 examination report is complete with the essential range of motion and clinical findings that include assessment of additional limitations of motion due to various orthopedic factors, and clear evidence to the contrary has not been submitted, the Board finds that both that the April 2007 examiner is presumed to have used a goniometer, and that the range of motion measures are presumed to have been regularly made as recorded in the examination report.  In the context of clearly inaccurate statements and inconsistent assertions regarding the examination, the Veteran's statements regarding the lack of use of such an instrument during the April 2007 medical examination are not credible.  See id.; see also Madden, 125 F.3d at 1481 

The Veteran also contended that the clinical and diagnostic studies contained in the April 2007 medical examination report were not adequate.  Specifically, the Veteran stated that the examiner should have performed further studies of the discs and nerves beyond an X-ray report.  The Board notes that disorders of the discs of the spine are rated by utilizing X-ray evidence of degenerative arthritis as well as physical examinations, to include, especially, range of motion testing.  The April 2007 examiner report indicates that the April 2007 examiner performed an X-ray examination, a physical examination, and a neurological examination.  Therefore, the April 2007 examiner performed all testing required to determine the severity of the Veteran's thoracolumbar spine disability, and no further studies were necessary.  Moreover, the Board notes that the evidence does not indicate that the Veteran has any neurological disorder, to include radiculopathy or, more particularly a separate ratable disability of peripheral neuropathy, due to the service-connected thoracolumbar spine disability, and the Veteran does not contend otherwise.  As the April 2007 medical examination report contains adequate results to allow to rate the Veteran's thoracolumbar spine disability, the Board finds the April 2007 medical examination report to be adequate for rating purposes, and no further examination is needed.  38 C.F.R. § 4.2 (2011). 

In the August 2010 brief, the Veteran's representative stated that the May 2010 medical examination report was inadequate as the examiner did not have the claims file to review in writing the May 2010 medical examination report.  Moreover, in the November 2011 brief, the Veteran's representative asserted that the May 2010 medical examination report was inadequate because the examiner noted the ranges of motion without referencing the use of a goinonometer.  The Veteran's representative also stated that the May 2010 examiner did not note where pain began during extension, bilateral flexion or rotation in the May 2010 medical examination report.  

First, the Board notes that the May 2010 medical examination report was provided to determine the Veteran's contemporaneous thoracolumbar spine symptomatology.  At the time of the May 2010 medical examination, the claims file contained no treatment records regarding the Veteran's thoracolumbar spine disability dated subsequent to the previous April 2007 medical examination report.  In fact, other than the May 2010 medical examination report, the Veteran's lay statements regarding the thoracolumbar spine disability are the only evidence of record regarding that condition dated after the April 2007 medical examination report.  The Board notes that the Veteran was capable of informing the examiner of the contents of his lay statement.  See Kowalski v. Nicholson, 
19 Vet. App. 171 (2005) (holding that VA cannot reject a medical opinion simply because it is based on a history supplied by a veteran, but the strength of the opinion depends rather upon the accuracy of the facts asserted by the veteran).  In addition, in the report, the May 2010 examiner noted the Veteran's report of his history.  Therefore, as the record contained no recent treatment records regarding the thoracolumbar spine disability for the May 2010 examiner to review and the Veteran was capable of supplying the information contained in his lay statements, the May 2010 medical examiner's failure to review the claims file does not render the May 2010 medical examination report inadequate.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide).   

Moreover, again the presumption of regularity attaches to "all manner of processes and procedures" and is applicable to the provision of VA medical examinations.  See Woods, 14 Vet. App. at 220.  In this instance, the Veteran's representative appears to argue that, because the May 2010 examiner did not mention using a goinonmeter and did not state the points at which the Veteran experienced pain upon extension, bilateral flexion, and lateral rotation of the thoracolumbar spine, the May 2010 examination report was inadequate.  The Board notes that the Veteran's representative has not offered any evidence to suggest that the May 2010 examiner failed to use a goinonmeter in compliance with VA regulations.  Moreover, the May 2010 examiner wrote in the May 2010 medical examination report that the Veteran felt pain at the end of forward flexion and bilateral rotation, and no pain at the end of bilateral flexion, which is evidence that the examiner did in fact measure the onset of pain during range of motion testing.  Moreover, the examiner also wrote that there were no objective findings of loss of movement due to pain, fatigability, or incoordination with range of motion testing or repetitive motions.  Notwithstanding the Veteran's representative's unsupported assertions, the May 2010 examination report reflects that the examiner provided complete range of motion findings of the thoracolumbar spine.  

As the respective April 2007 and May 2010 medical examination reports were written after interviews with the Veteran, examinations of the Veteran, and contain findings regarding the severity of the Veteran's disability, and for reasons stated above that include notation of pain and other additional limiting factors with motion testing, the Board finds that the April 2007 and May 2010 examinations are adequate for VA purposes.  Therefore, there is no duty to provide an additional examination or medical opinion for this claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the initial rating appeal under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim.

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  These 10 percent evaluations are combined, not added, under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. §4.71a, Diagnostic Code 5003. 

Disabilities of the spine usually are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Regardless of the criteria, when assigning a disability rating for an orthopedic disorder, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an orthopedic disorder must reflect functional limitation which is due to pain, as supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. 

With any form of arthritis, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.

Initial Rating of Thoracolumbar Spine Disability

For entire initial rating period under appeal, the Veteran essentially contends that the symptomatology of his thoracolumbar spine disability was more severe than contemplated by the 10 rating currently assigned under Diagnostic Code 5010.  38 C.F.R. § 4.71a.  In a September 2008 statement, the Veteran stated that he should be assigned at least a 20 percent disability rating for his thoracolumbar spine disability.  He reported that he was unable to carry as much weight as his body normally could due to his back disability.  He stated that he had to keep his back as straight as possible while lifting objects.  He indicated that, while lifting objects, his endurance was decreased by fatigue and pain, resulting in the need to stop earlier than previously and to use over the counter pain medications.  The Veteran stated that he could not lift objects out of a classroom that normal men his size could.  He also indicated that he could not shovel snow as well as others and that, when mowing the lawn, he had to use a lighter mower.  He also stated that he had to use a lumbar sport when sitting for long periods.  He indicated that he had to stop water skiing due to his back and had to limit the size of the game for which he could hunt.  He further noted that he could no longer bow hunt because he could not sit in his tree stand for any period of time.  The Veteran indicated that he developed guarded motions while lifting, leaning, or pushing to compensate for his back disability.  The Veteran stated that he would experience sharp pain in his back if he slipped.  He also stated that he felt pain when leaning over a counter holding an object.  He indicated that his gait had been altered due to his back pain.  

Having reviewed the lay and medical record of evidence, the Board finds that the Veteran's thoracolumbar spine symptomatology does not meet or more nearly approximate the criteria for a next higher 20 percent rating under any of the applicable diagnostic codes for any period of initial rating appeal.  38 C.F.R. § 4.71a.

The evidence includes a January 2007 treatment record, which reflects the Veteran sought treatment for a pulled back muscle.  The Veteran reported midback pain with stiffness.  The Veteran indicated that he had no radicular pain down the lower extremities or any other lower extremity symptomatology.  Upon examination, the examiner found tenderness on palpation and muscle spasm of the thoracolumbar spine.  The examiner noted a full range of motion of the thoracolumbar spine except for an inability to rotate the spine bilaterally.  The examiner noted that pain was elicited throughout the thoracolumbar range of motion.  Gait, stance, and motion were normal.  The examiner stated that the Veteran should follow-up in three weeks or sooner if there were problems.  

Reviewing the January 2010 treatment record, the Board notes that the Veteran experienced combined range of motion to 180 degrees and muscle spasm not resulting in abnormal gait or abnormal spinal contour.  This symptomatology is listed under the criteria for a 10 percent rating under the General Formula for Diseases and Injuries of the Spine at 38 C.F.R. § 4.71a.  The Veteran's thoracolumbar symptomatology as outlined in the January 2010 treatment record did not more nearly approximate the criteria for a next higher 20 percent rating under the General Formula for Diseases and Injuries of the Spine.  Specifically, at the time the January 2010 treatment record was written, the Veteran did not experience forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Therefore, a next higher 20 percent rating is not warranted under the General Formula for Diseases and Injuries of the Spine.  

At the time of the writing of the January 2010 treatment record, the Veteran reported pain throughout all ranges of motion of the thoracolumbar spine.  The fact that a veteran experienced pain throughout the range of motion on examination does not warrant the maximum rating, or even a higher rating than 10 percent, under the diagnostic codes providing ratings for limitation of motion.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (Vet.  App. Aug. 23, 2011) (noting that allowing one who feels small pain throughout a full range of motion a higher rating than one who experiences an actual limitation of motion due to a service-connected disability would create an absurdity).  

In the January 2011 treatment record, the Veteran was unable to rotate the thoracolumbar spine bilaterally, but was able to perform all other spinal motions.  The lack of ability to rotate the thoracolumbar spine bilaterally is contemplated by the assigned 10 percent rating.  The evidence does not show that the Veteran's pain upon range of motion testing created symptomatology analogous to that required for a 20 percent rating under the the General Formula for Diseases and Injuries of the Spine.  Moreover, the Board notes that upon further range of motion testing, performed in April 2007 and May 2010, respectively, the Veteran displayed full range of motion of the thoracolumbar spine with pain only the end of some ranges.  Therefore, the Board finds that the Veteran's assertion of pain upon all motion was not representative of the Veteran's symptomatology throughout the entire initial rating period.  Such a generalized assertion of pain with all ranges of motion is not a credible basis for finding limitation of motion beyond that specifically measured or objectively found, and is not evidence of actual limitation of motion due to a service-connected disability.  See Mitchell, No. 09-2169, 2011 WL 3672294; VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  Therefore, the Board finds that the symptomatology noted in the January 2007 treatment record does not more nearly approximate that required for the next higher 20 percent rating under the General Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

In reviewing the April 2007 and May 2010 medical examination reports, the Board notes the examination reports do not contain any notations indicating that the Veteran experienced limitation of motion of the lower back to specific degrees to allow for a compensable rating under the General Rating Formula for Diseases and Injuries of the Spine.  Id.  In the April 2007 medical examination report, the examiner noted normal motion of the thoracolumbar spine.  The examiner reported that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner found no radiating pain, muscle spasm, tenderness, or anklyosis.  Straight leg testing was negative.  The symmetry of spinal motion was normal.  The examiner reported that there were no signs of intervertebral disc syndrome with chronic and permanent root involvement.  

In the May 2010 medical examination report, the examiner noted full range of motion of the thoracolumbar spine with slight pain at 90 degrees of forward flexion, and pain at the extremes of right and left rotation.  The examiner also stated that the Veteran experienced no pain upon bilateral flexion.  The examiner noted no changes upon repetitive motion.  The examiner noted no spasm or tenderness.  Straight leg raising was negative.  Upon observation, the examiner found no additional losses of motion function of the spine due to pain, weakness, impaired endurance, fatigue, incoordination, flare-ups, or loss of function.  

In reviewing the lay and medical evidence, the Board again finds that the thoracolumbar symptomatology does not more nearly approximate the criteria for a next higher 20 percent rating under the General Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Specifically, this evidence does not indicate that the Veteran experienced forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Moreover, throughout the entire initial rating period, the record contains no X-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations, the criteria for a next higher 20 percent rating under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  
In a September 2008 statement, the Veteran reported experiencing "incapacitation" over the past year.  In describing "incapacitation," the Veteran stated that he would avoid lifting, leaning, or pushing work because of pain or weakness.  The Veteran also stated that he was prevented from going to work in January 2007 due to pain, requiring a trip to the VA clinic.  When he was able to return to work, the Veteran stated that he was both very limited in his movements and hampered in his ability to think due to the medication prescribed for his back condition.  In the May 2010 medical examination report, the Veteran stated that he was unable to work for one and a half days, and that he had not experienced any further missed work days due to the thoracolumbar disability.   

First, the Board notes that the Veteran has not been diagnosed as having intervertebral disc syndrome, so the criteria of Diagnostic Code 5243 are not applicable in this matter.  38 C.F.R. § 4.71a.  Moreover, the Board notes that the evidence does not indicate that the Veteran experienced incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, the criteria for a next higher 20 percent rating under Diagnostic Code 5243.  Note one to Diagnostic Code 5243 indicates that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.  The record contains no record of any physician-prescribed bedrest.  Therefore, the one instance of "incapacitation" reported by the Veteran, during which he had to miss one and a half days of work due to a flare-up, was not an incapacitating episode.  As such, the Board finds that the Veteran's thoracolumbar spine symptomatology does not meet the criteria for a next higher 20 percent rating under Diagnostic 5243.  Id.

In a September 2008 statement, the Veteran essentially argued that he should be granted at least a 20 percent rating due to functional loss of use of the back.  The Board again notes that objective testing has indicated that the Veteran's thoracolumbar spine disability does not more nearly approximate the symptomatology required for a next higher 20 percent rating under the applicable diagnostic codes.  In fact, for the entire initial rating period under appeal, the Veteran's thoracolumbar spine disorder symptomatology more nearly approximates that required for a 10 percent disability rating under Diagnostic Code 5003.  Under Diagnostic Code 5003, a 10 percent disability rating is granted for a disability manifested by arthritis confirmed by X-rays, causing non-compensable limitation of motion of the back due to pain.  38 C.F.R. § 4.71a.  

In statements throughout the record, the Veteran has indicated that the thoracolumbar spine disability caused greater limitation of motion and worse symptomatology than found upon objective testing.  In the April 2007 medical examination report, the Veteran stated that, due to his thoracolumbar spine disability, he experienced constant back pain measuring an eight on a scale of ten.  The Veteran stated that bed rest and Motrin could treat the constant severe back pain.  

In the September 2008 statement, the Veteran reported experiencing an altered gait and guarded movements due to the thoracolumbar spine disability.  Moreover, the Veteran reported a loss of the ability to lift heavy objects or participate in some recreational activities due to the thoracolumbar disorder.  

In the May 2010 medical examination report, the Veteran stated that he experienced pain in the low back two or three times per month, that was sharp with movement.  The pain measured a six out of 10 and would last a couple of days.  Pushing and lifting would cause flare-ups.  Flare-ups could be alleviated by stretching and Motrin.  With flare-up, the Veteran stated that he experienced increased pain, causing decreased range of motion "to almost none," but no fatigue, weakness or incoordination.  He specifically denied experiencing incapacitating episodes.  The Veteran also stated that he experienced flare-ups in the thoracic spine between the shoulder blades with pain equaling four to six out of 10, lasting three to four days.  Motrin would help.  He indicated that, in 2007, he experienced a severe flare-up which required the use of narcotic drugs and bed rest for one and a half days.  Upon flare-up, the Veteran stated that he experienced increased limitation of motion due to pain, but that he could not recall how great a limitation.  The Veteran reported experiencing no fatigue, weakness or incoordination.  In between flare-ups, the Veteran reported that he experienced no pain.  

First, the Board notes that disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Therefore, an inability to perform some recreational activities, such as hunting or waterskiing, is not something for which the Veteran may receive compensation under the Rating Schedule.  Moreover, although the Veteran notes that he has difficulty lifting heavy objects, the evidence does not show that this difficulty has caused problems in his occupation as a principal and teacher.   

Normally, the Veteran, as a lay person, may offer credible evidence as to observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Yet, the Board does not find all of the Veteran's accounts, especially those indicating great pain and functional loss far beyond that contemplated by a 10 percent rating, to be credible.  For example, in the April 2007 medical examination report, the Veteran essentially stated that he experienced constant severe back pain, measuring an eight on a scale of 10.  Yet, upon testing, the examiner noted no back pain.  The Board notes that constant back pain would be apparent upon testing, especially if it was as severe as described by the Veteran.  In the September 2008 statement, the Veteran reported an altered gait and guarded movements due to the thoracolumbar spine disability.  Yet, objective testing throughout the initial rating period under review has found no difficulties with gait or guarding of movements related to the Veteran's thoracolumbar spine disability.  

Moreover, in the May 2010 medical examination report, the Veteran reported flare-ups causing a near inability to move his spine due to back pain occurring two to three times per month.  Yet, the Veteran reported that the pain only registered a six on a scale of 10.  Moreover, the Veteran stated that he had not experienced any incapacitating episodes and had not missed any work since 2007.  The Board notes that any flare-ups causing pain so great as to make movement impossible would be greater than a six on a scale of ten.  Moreover, such pain would likely result in the loss of the ability to work.  Therefore, the Board finds that the Veteran's lay accounts, indicating thoracolumbar spine symptomatology greater than that the currently assigned 10 percent rating, are not credible. 

For the above reasons, the Board finds that the Veteran's low back disability symptomatology for the entire initial rating period does not more nearly approximate that required for a next higher 20 percent rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, 5010, 5242.  As the preponderance of the evidence weighs against a higher initial rating in excess of 10 percent for the entire initial rating period, the benefit of the doubt doctrine is not applicable for this aspect of the appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for consideration of an extraschedular evaluation is warranted for a thoracolumbar spine disability.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Regarding the Veteran's service-connected thoracolumbar spine disability, turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's low back disability is specifically contemplated by the schedular rating criteria (Diagnostic Codes 5003, 5242, 38 C.F.R. § 4.71a), and no referral for extraschedular consideration is required.  The schedular rating criteria at Diagnostic Codes 5003 and 5242 specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  The schedular rating criteria specifically provide for ratings based on the presence of painful arthritis, and for limitation of motion associated with the arthritis, including due to pain and other orthopedic factors, such as muscle spasm.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  In this case, considering the lay and medical evidence, the Veteran's low back disability has been manifested by arthritic pain, resulting in some limitation of motion of the back, and occasional muscle spasm.  The schedular rating criteria specifically allows for different ratings based on the severity of the limitation of motion of the back.

As the schedular evaluations contemplate the Veteran's level of disability and symptomatology of the thoracolumbar spine disability, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as "governing norms."  

38 C.F.R. 3.321(b)(1).  In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's disabilities, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating in excess of 10 percent for thoracic spine degenerative changes with lumbar strain is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


